Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Objections
Claims 2 and 7 are objected to because of the following informalities:  Claim 2 recites CSF should be accompanied by the unabbreviated term. Claim 7 recites Aβ should be accompanied by the unabbreviated term. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6 and 19-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites formulas (i) to (iii) and formula (iv) is unclear to the metes and bounds of these formulae because MPEP 2173.05(s) states “where possible, claims are to be complete in specific figure or table "is permitted only in exceptional circumstances where there is no practical way to define the invention in words and where it is more concise to incorporate by reference than duplicating a drawing or table into the claim. Incorporation by reference is a necessity doctrine, not for applicant’s convenience." Ex parte Fressola, 27 USPQ2d 1608, 1609 (Bd. Pat. App. & Inter. 1993) (citations omitted). (Emphasis added). To overcome the rejection, the formulae should be added into the claims. Claims 19-21 are indefinite because they depend from claim 6. 
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-11 and 14-28 are rejected under 35 U.S.C. 103 as being unpatentable over Gerwert et al. (WO2015/121339A1, published 08/20/2015, IDS submitted 08/27/2019) in view of Picotti et al. (US2015/0309045A1, published 10/29/2015, of record).
Gerwert et al. teach a biosensor for conformation and secondary structure analysis, notably for the direct non-invasive qualitative secondary structure analysis of a single selected protein with a complex mixture, as e.g., a body fluid, by vibrational spectroscopic methods (see abstract). Gerwert et al. teach analyzing the obtained infrared spectrum to determine the secondary structure of candidate biomarker protein and determination of progression of a disease, in which a conformational transitions of a candidate biomarker protein is associated with disease progression (see pg. 7, steps 6’ and 7). Gerwert et al. teach the macromolecular substance is a protein that is characteristic for a protein misfolding disease such as Alzheimer’s disease (Aβ peptides and tau protein) (see pg. 13, para. 1). Further, Gerwert et al. teach the methods are particularly suitable for the determination of progression of Alzheimer’s disease with amyloid-beta as candidate biomarker protein (see pg. 15, para. 4). Gerwert et al. teach a direct secondary structure analysis of selective components from a complex body fluid without prior isolation or concentration. It is based on a sensor element having antibodies directly immobilized thereon via short silane or thiol linkers, notably a germanium surface where the antibodies are bound covalently via a peptide bond to immobilized triethoxysilane or thiol linkers (pg. 5, para. 2). The immunological linkage renders the germanium surface highly specific for selective substances, similar to ELISA methods. The captured substances are analyzed by infrared spectroscopy for the particular secondary structure (pg. 5, para. 2). Further, the sensor design enables a parallel control with an alternative spectroscopic technique, e.g. fluorescence spectroscopy. The immunologically determined high specificity for a substance enables the direct secondary structure analysis of selected biomarkers from complex fluids as e.g. cerebrospinal fluid (csf) or blood without pretreatment (pg. 5, para. 2).
Gerwert et al. teach an infrared sensor element comprises a germanium internal reflection element being transparent in the infrared, and at least one receptor for the macromolecular 
Figures 3-4 show an infrared sensor that has an internal reflection element comprising a core of an infrared transparent material (i.e., Ge) and at least one antibody capable of specific and conformationally independent binding to the target protein, wherein the antibody is covalently attached to at least one surface of said internal reflection element; wherein said contacting loads said at least one antibody with the target protein. Gerwert et al. teach submitting an IR beam through said IR cell; and obtaining a first infrared spectrum therefrom; contacting the IR cell with a solution; submitting an IR beam through said IR cell; and obtaining a second infrared spectrum therefrom (pg. 13, para. 3 and pg. 15). Gerwert et al. teach the block sensor readout indicated beta-sheet enrichment with the Aβ maximum amid I frequency at 1639 cm-1 and a higher maximum frequency is thus attributable to the unspecific detection of the predominantly helical protein background in CSF (see pg. 25, Example 6). Further, Gerwert et al. teach the amide II band was less intense than the amide I band (see pg. 25, Example 7), which reads and analyzing the obtained first and second infrared spectra to evaluate by determining the secondary structure distribution of the target protein in the sample before and after application of the potential drug, wherein an upshift or disappearance of an amide I band characteristic for β-sheets in the second spectrum relative to the corresponding amide I band in the first spectrum.
Gerwert et al. teach the conformational sensitivity of the analyzed amide I band was proven with monomeric, oligomeric and fibrillized Aβ peptide and the fibrillary and oligomer states differ strongly from non-aggregated peptide, which can be seen by the higher amount of β-sheet and this -1 and 1630 cm-1 and the high-frequency component at 1665 cm-1 (see pg. 22, para. 3). 
Gerwert et al. fail to teach evaluating the effect of a potential drug.
Picotti et al. teach a method for detection of the conformational state of a protein contained in a complex mixture (abstract). Picotti et al. teach treatment (testing new drugs) of diseases caused by protein misfolding and aggregation such as Alzheimer’s or Parkinson’s diseases. Picotti et al. teach an assay in particular in the context of Alzheimer’s disease, its determination, the determination of drugs in this context, the determination of the efficiency of drugs in this context (see para. [0028]). Conformotypic peptides can be used to probe the structure of disease-related proteins in clinical samples and have potential as disease biomarkers (see para. [0038]). Picotti et al. teach since proteins can change conformation upon binding of drugs or other ligands, the method can also be used to identify drug or ligand receptors, based on the detected conformational change (see para. [0040]). Picotti et al. teach conformational change a protein, from predominately disordered, to a β-sheet-rich amyloid state and to assess whether the method is also capable of capturing more subtle conformational changes, affecting only small portions of a protein structure (see para. [0085]). 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the method in detecting conformational changes of a secondary structure of a candidate protein of Gerwert et al. to study the effect of potential drugs for a disease as taught by Picotti et al. because Gerwert et al. teach candidate protein is detected by conformational transitions associated with disease progression and Picotti et al. teach that the determination of the efficiency of drugs is captured by conformation changes of a protein structure. 
Further, the person of ordinary skill in the art would have a reasonable expectation of success in detecting the secondary structure changes with the testing drugs of Picotti et al. because Gerwert et al. and Picotti et al both teach detecting conformational changes of a β-sheet amyloid state. The ordinary artisan would have been motivated to compare conformational transitions of protein structures before and after contacting drug candidates because Gerwert et al. teach that disease’s progression is analyzed by conformation transitions of a protein. In other words, the ordinary artisan would able to determine the efficiency of the drug through protein conformational changes.
	With regard to claim 2, Gerwert et al. teach the infrared sensor element comprise a germanium internal reflection (see pg. 5, para. 3). 
	With regard to claims 3-4 and 15, Gerwert et al. Fig. 3 shows  said infrared sensor element comprises a germanium internal reflection element being of trapezoid or parallelogram shape and being transparent in the infrared with sufficient signal to noise ratio to detect the amide I band, and wherein the at least one antibody is and being directly grafted covalently attached to at least one surface of said internal germanium reflection element by a method comprising: silanization with short silane linkers or by thiolation with short thiol linkers, reacting freely accessible amine groups of said at least one antibody with amine- reactive groups on the short silane/thiol linkers, and blocking remaining amine-reactive groups on the short silane/thiol linkers with a blocking substance not cross-reacting with the biomarker protein. Gerwert et al. teach germanium ATR-crystal (see pg. 19, para. 1 of Material and methods). Gerwert et al. teach casein blocking solution (see bottom of pg. 19). 
2H (see top of pg. 12). 
With regard to claims 19-21, Gerwert et al. teach C1 alkoxy (see top of pg. 12). Gerwert et al. teach n is an integers of 1 to 10, n’ is an integer of 1 to 5. Gerwert et al. do not explicit teach n is 3 and n’ is 2 (claim 20) or n is 8 and n’ is 4. The claimed method requires silane linker with n is 3 and n’ is 2 (claim 20) or n is 8 and n’ is 4, which overlaps with the silane linker comprising n is 1 to 10 and n’ is 1 to 5 of Gerwert et al. Because the claimed values overlap with the ranges disclosed by the prior art, a prima facie case of obviousness exists. 
	With regard to claim 7, Gerwert et al. teach the macromolecular substance is a protein that is characteristic for a protein misfolding disease such as Alzheimer’s disease (Aβ peptides and tau protein) (see pg. 13, para. 1). 
	With regard to claims 8-11, 23, Gerwert et al. teach the conformational sensitivity of the analyzed amide I band was proven with monomeric, oligomeric and fibrillized Aβ peptide and the fibrillary and oligomer states differ strongly from non-aggregated peptide, which can be seen by the higher amount of β-sheet and this can be revealed by a shift of the amide I maximum towards 1624 cm-1 and 1630 cm-1 and the high-frequency component at 1665 cm-1 (see pg. 22, para. 3). Gerwert et al. teach the macromolecular substance is a protein that is characteristic for a protein misfolding disease such as Alzheimer’s disease (Aβ peptides and tau protein) (see pg. 13, para. 1). Therefore it would have been obvious to detect the efficacy of the potential drug by analyzing the Aβ peptides and Tau protein secondary structures at 1624 cm-1, 1630 cm-1 and 1665 cm-1 due to the progression caused by the potential drug. 

	With regard to claim 16, Gerwert et al. teach the sensor for alpha-Synuclein analysis as present in blood serum with regard to Parkinson’s disease (see pg. 26). 
	With regard to claim 17, Gerwert et al. teach trapezoid cut germanium monocrystal (see pg. 11, para. 4). 
	With regard to claim 18, Gerwert et al. teach thiol linker is HS-(CH2)n—Y—(CH2)n—Z wherein W is H, Y is a chemical bond, and Z is –CO2H and silane linker is  X2R1Si-(CH2)n-Y-(CH2)n—Z wherein n is an integers of 1 to 10, n’ is an integer of 1 to 5 (see top of pg. 12).
	With regard to claim 22, Picotti et al. teach antibodies (see para. [0006]).
	With regard to claims 24-28, Gerwert et al. teach in Fig. 11 that amide I maximum between 1636 cm-1 to 1656 cm-1.
Response to Arguments
Applicant's arguments filed 08/05/2021 have been fully considered but they are not persuasive. A new ground of rejection has been made in view of the modified 103 rejection above and the nonstatutory double patenting rejections.  

Applicant argues on page 7 that in order to meet its burden in establishing a rejection under 25 US.C. 103(a), the Patent Office must first demonstrate that the combined prior art references teach or suggest all the claimed limitations. Applicant further argues on page 8 that if a proposed modification would render the prior art invention being modified unsatisfactory for its intended purpose, then there is no suggestion or motivation to make the proposed modification. Applicant 
The arguments are not found persuasive because the test for obviousness is not whether the features of a second reference may be bodily incorporated into the structure of the primary reference but rather, the test is what the combined teachings of those references would have suggested to those of ordinary skill in the art. In this case, the ordinary artisan would have used the already established and powerful method of analyzing the subtleness of secondary structures of Gerwert et al. with a drug because (1) it has been recognized in the art that potential drugs would change the progression of a disease, (2) Picotti et al. teach that the efficiency of drugs can be captured by conformation changes of a protein structure. Thus, the ordinary artisan would use the established method of Gerwert et al. with a candidate drug for the disease because Gerwert et al.’s method would be able to test the progression of the disease in the presence of the drug. Furthermore, the ordinary artisan would have been motivated to compare conformational transitions of protein structures before and after contacting drug candidates because Gerwert et al. teach that disease’s progression is analyzed by conformation transitions of a protein. In other words, the ordinary artisan would able to determine the efficiency of the drug through protein conformational changes. 
. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved 

Claims 1-11 and 14-28 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of copending Application No. 16847236 in view of Picotti et al. (US2015/0309045A1, published 10/29/2015). 
Copending Application No. 16847236 recites a method for determining the secondary structure of a candidate biomarker protein undergoing conformational transitions associated with disease progression in a body fluid, comprising the steps of: (a) conducting, in an infrared (IR) cell comprising an IR sensor element having at least one receptor capable of specific and conformationally independent binding to the candidate biomarker protein, a flux of body fluid comprising potential candidate biomarker proteins; (b) submitting an IR beam through said cell and obtaining an IR spectrum therefrom; and (c) analyzing the obtained IR spectrum comprising analyzing a shift of the amide I band maximum of the candidate biomarker protein to determine the secondary structure, and optionally the quantity, of the candidate biomarker protein present in the body fluid, wherein a downshift of the amide I band maximum of the candidate biomarker protein to a frequency below a threshold value of 1638-1648 cm-1 is indicative for disease progression. Claim 5 recites biomarker is amyloid-beta peptide. Claim 8 recites comparing the obtained IR spectrum with a spectrum of the candidate biomarker protein with known secondary structure and/or with known concentration. Claim 9 recites he spectrum obtained in step (b) has a sufficient signal to noise ratio to resolve the amide I band.
Application No. 16847236 does not recite evaluating the effect of a potential drug and determining the secondary structure distribution of the target protein in the sample after application of the potential drug. 
-1 is indicative for disease progression and Picotti et al. teach that the determination of the efficiency of drugs is captured by conformation changes of a protein structure. Thus, the ordinary artisan would have used the method of detecting conformational transitions recited in Application No. 16847236 to evaluate the effectiveness of drugs, which is associated with disease progression. Further, the person of ordinary skill in the art would have a reasonable expectation of success in detecting the secondary structure changes with the testing drugs of Picotti et al. because Picotti et al teach detecting conformational changes of a β-sheet amyloid state.
This is a provisional nonstatutory double patenting rejection.

Claims 1-11 and 14-28 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 8-11 and 22-25 of copending Application No. 16617264 in view of Picotti et al. (US2015/0309045A1, published 10/29/2015). 
Application No. 16617264 recites a method for determining the secondary structure of a candidate biomarker protein which undergoes conformational transitions associated with disease progression, wherein the method comprises: 2 (a) contacting a flux of a sample of a complex body fluid comprising the candidate biomarker protein with the IR cell comprising the infrared sensor element of claim 1; (b) submitting an IR beam through said IR cell with the tunable quantum-Claim 10 recites a shift of an amide I band maximum of the biomarker protein is a classifier indicative for the progression of the disease. Claim 11 recites the candidate biomarker protein is amyloid-beta peptide, wherein a downshift of the amide I band maximum of the amyloid-beta peptide is indicative for progression of Alzheimer's disease; or the candidate biomarker protein is an alpha-synuclein peptide, wherein a down shift of the amide I band maximum of the alpha-synuclein peptide is indicative for the progression of Parkinson's disease. Claim 25 recites the candidate biomarker protein is amyloid-beta peptide, and the downshift of the amide I band maximum of the amyloid-beta peptide is compared to a threshold value within 1638-1648 cm-1; or the candidate biomarker protein is an alpha-synuclein peptide, and the down shift of the amide I band maximum of the alpha-synuclein peptide is compared to a threshold value within 1638-1648 cm-1.
Application No. 16617264 does not recite evaluating the effect of a potential drug and determining the secondary structure distribution of the target protein in the sample after application of the potential drug.
Picotti et al. have been discussed in the above rejection. It would have been obvious to a person of ordinary skill in the art to use the method in detecting conformational changes of a secondary structure of a candidate protein as recited in Application No. 16617264 to study the effect of potential drugs for a disease as taught by Picotti et al. because Application No. 16617264 recites that a downshift of the amide I band maximum of the amyloid-beta peptide is indicative for disease progression and Picotti et al. teach that the determination of the efficiency of drugs is .
This is a provisional nonstatutory double patenting rejection.

Claims 1-11 and 14-28 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6, 8-9, 16-23 of copending Application No. 16349205 in view of Picotti et al. (US2015/0309045A1, published 10/29/2015). 
	Application No. 16349205 recites a method for analysis of the secondary structure distribution of a soluble Amyloid-beta (Aβ) peptide fraction and a soluble Tau protein fraction in bodily fluids, comprising the steps of (a) contacting a sample of a body fluid comprising soluble Aβ peptide with a first IR cell comprising a first infrared sensor element comprising an internal reflection element comprising a core of an infrared transparent material and at least one antibody capable of specific and conformationally independent binding to the Aβ peptide, wherein the antibody is immobilized on at least one surface of said internal reflection element; submitting an IR beam through said first IR cell; and obtaining an infrared spectrum thereform; (b) contacting a sample of the a body fluid comprising soluble Tau protein a second IR cell comprising a second infrared sensor element comprising an internal reflection element comprising a core of an infrared transparent material and at least one antibody capable of specific and conformationally independent binding to the Tau protein, respectively wherein the antibody is immobilized on at 
Application No. 16349205 does not recite evaluating the effect of a potential drug and determining the secondary structure distribution of the target protein in the sample after application of the potential drug.
Picotti et al. have been discussed in the above rejection. It would have been obvious to a person of ordinary skill in the art to use the method in detecting conformational changes of a secondary structure of a candidate protein as recited in Application No. 16349205 to study the effect of potential drugs for a disease as taught by Picotti et al. because Application No. 16349205 recites that a downshift of the amide I band of the Aβ peptide and the Tau protein is indicative of disease stage and Picotti et al. teach that the determination of the efficiency of drugs is captured by conformation changes of a protein structure. Thus, the ordinary artisan would have used the method of detecting conformational transitions recited in Application No. 16349205 to evaluate the effectiveness of drugs, which is associated with disease progression. Further, the person of ordinary skill in the art would have a reasonable expectation of success in detecting the secondary structure changes with the testing drugs of Picotti et al. because Picotti et al teach detecting conformational changes of a β-sheet amyloid state.
This is a provisional nonstatutory double patenting rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAM P NGUYEN whose telephone number is (571)270-0287.  The examiner can normally be reached on Monday-Friday (8-4).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BAO-THUY NGUYEN can be reached on (571) 272-0824.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/N.P.N/Examiner, Art Unit 1641                                                                                                                                                                                                        

/Tracy Vivlemore/Primary Examiner, Art Unit 1635